Dismissed and Opinion Filed November 28, 2012




                                             In The
                                     Qottrt of ppa1
                          if tUb Oittict of Z!Icxa at Oa1ta
                                     No. 05-12-00424-CV

                             PAUL LA ROCCA, JR., Appellant

                                               V.

                        GLOBAL. CARE DELIVERY, INC., Appellee

                      On Appeal       the 134th Judicial District Court
                                  troni
                                    Dallas County, Texas
                             Trial Court Cause No. DC-I 1-7 133

                              MEMORANDUM OPINION

                          Before Justices Moseley, Francis, and Lang
                                 Opinion by Justice Moseley

       By letter dated July 23, 2012, the Court notified appellant that the Dallas County District

Clerk had informed us appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days. written verification that he had paid for the clerk’s record or was

entitled to proceed without payment of costs. We warned appellant that failure to provide the

required documentation would result in dismissal of the appeal for want of prosecution. See TEX.

R. App. P. 37.3(b).   To date, appellant has not provided the required verification regarding

payment and we have not received the clerk’s record.
     e dismiss the appeal for want of prosecution.
     1
     V




                                                JIM MOSELEY
                                                J USTIC F



l2O424FPO5
                                 qlonrt of ppeaT.
                        jfiftj 1E3itrict of !tcxa at OaLta
                                      JUDGMENT

PAUL LA ROCCA JR., Appellant                   Appeal from the 134th Judicial [)istrict
                                               Court of Dallas County, Texas (Trial Court
No. 05-12-00424-CV       V.                    No. DC-I 1-7133).
                                               Opinion delivered by Justice Moseley,
GLOBAL CARE DELiVERY, INC.,                    Justices Francis and Lang participating.
Appellee

        Based on the Court’s opinion of this date, we DiSMISS the appeal for want of
prosecution. We ORI)ER that appellee Global Care Delivery, Inc. recover its costs of the
appeal, if any, from appellant Paul La Rocca, Jr.



Judgment entered November 28, 2012.



                                                                       /
                                                    JJM MOSEL4ZY
                                                   AUST1CE